DETAILED ACTION
This Office action is in response to the election filed on 21 June 2022.  Claims 1-20 are pending in the application.  Claims 14-20 have been withdrawn from consideration. Claims 21-22 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claim 1-13 in the reply filed on 6/21/22 is acknowledged.  The traversal is on the ground(s) that the restriction requirement fails to properly support the assertion of mutual exclusivity of species I-III.  This is not found persuasive because a search for one would not necessarily encompass a search for the remaining claims, since each set of claims recites different structural features, for example, Species I requires a horizontal semiconductor layer extending along a top surface of the peripheral logic structure the formation horizontal semiconductor layer, which is not required in Species II. Species II requires a plurality of first through electrodes arranged between the first and second stack structures along the first direction to be electrically connected to the first peripheral circuits, at least one of the plurality of first through electrodes not penetrating the first and second stack structures; and a plurality of second through electrodes electrically connected to the second peripheral circuits through the first stack structure and arranged along the second direction, which is not required in Species I. Furthermore, Species III requires bitlines on the first stack structure to extend in the second direction and to be connected to at least one of the plurality of vertical structures; a plurality of first through electrodes penetrating the plurality of openings and connecting the bitlines and the first peripheral circuits; and a plurality of second through electrodes electrically connected to the second peripheral circuits through the first stack structure, which is not required in Species I and Species II. Hence, a search for Species II and III would require a search in the semiconductor memory device CPC subgroups. Therefore, each of Species I, II, and III have mutually exclusive characteristics, and  would require a different search based on different structural features. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al., US Patent 10249640 B2, cited in Applicant’s IDS filed on 7/22/20.
With respect to claims 1, Yu discloses a peripheral logic structure (700, fig. 15A) including peripheral circuits (710, fig. 1) on a substrate (9, fig. 1); a horizontal semiconductor layer (6/10, fig. 15A) extending along a top surface of the peripheral logic structure (700, fig. 15A); a plurality of stack structures (232, 246, fig. 15A) arranged on the horizontal semiconductor layer (6/10, fig. 15A) along a first direction (hd2, fig. 14C); and a plurality of electrode separation regions (region of layer 72, fig. 14D) (72, fig. 15B) in each of the plurality of stack structures (232, 246, fig. 15A) to extend in a second direction (hd1, fig. 14C), which is different from the first direction (hd2, fig. 14C), wherein each of the plurality of stack structures (232, 246, fig. 15A) includes a first electrode pad (inner rectangle as shown in fig. 14C  below) and a second electrode pad (rectangle as shown in fig. 14B  below) on the first electrode pad (inner rectangle as shown in fig. 14C  below), the first electrode pad (inner rectangle as shown in fig. 14C  below) protruding in the first direction (hd2, fig. 14C) beyond the second electrode pad (rectangle as shown in fig. 14B  below) by a first width (see figure 14C below ), and the first electrode pad (inner rectangle as shown in fig. 14C  below) protrudes in the second direction (hd1, fig. 14C) beyond the second electrode pad (rectangle as shown in fig. 14B  below) by a second width (see figure 14C below longer pad width), which is different from the first width (see figure 14C below).

    PNG
    media_image1.png
    344
    584
    media_image1.png
    Greyscale

With respect to claim 3, Yu discloses wherein each of the first and second electrode pad (rectangle as shown in fig. 14B  below) includes an electrode region (region underneath 102, fig. 15A) and a mold region (region left and right next to via structure 576, fig. 15A) which extends in the first direction (hd2, fig. 14C) from the electrode region (region underneath 102, fig. 15A).
With respect to claim 4, Yu discloses wherein a width, in the first direction (hd2, fig. 14C), of the mold region (region left and right next to via structure 576, fig. 15A) of the first electrode pad (inner rectangle as shown in fig. 14C  below) is greater than (see figure 15A below) a width, in the first direction (hd2, fig. 14C), of the mold region (region left and right next to via structure 576, fig. 15A) of the second electrode pad (rectangle as shown in fig. 14B  below).

    PNG
    media_image2.png
    572
    633
    media_image2.png
    Greyscale

With respect to claim 5, Yu discloses wherein the mold region (region left and right next to via structure 576, fig. 15A) of the first electrode pad (inner rectangle as shown in fig. 14C  below) protrudes in the first direction (hd2, fig. 14C) beyond the mold region (region left and right next to via structure 576, fig. 15A) of the second electrode pad (rectangle as shown in fig. 14B  below) by the first width (see figure 14C below ).
With respect to claim 6, Yu discloses wherein the plurality of stack structures (232, 246, fig. 15A) includes: first and second stack structures (232, 246, fig. 15A) which are adjacent to each other along the first direction (hd2, fig. 14C), and a plurality of through electrodes (102, fig. 15A) between the first and second stack structures (232, 246, fig. 15A).
With respect to claim 7, Yu discloses wherein the plurality of through electrodes (102, fig. 15A) do not penetrate the first and second stack structures (232, 246, fig. 15A).
With respect to claim 8, Yu discloses wherein some of the plurality of through electrodes (102, fig. 15A) penetrate at least one of the first and second stack structures (232, 246, fig. 15A).
With respect to claim 9, Yu discloses wherein: the horizontal semiconductor layer (6/10, fig. 15A) includes openings which expose parts of the peripheral logic structure (700, fig. 15A), and the plurality of through electrodes (102, fig. 15A) are electrically connected to the peripheral circuits (710, fig. 1) through the openings.
With respect to claim 10, Yu discloses wherein: the second electrode pad (rectangle as shown in fig. 14B  below) is at a top of each of the plurality of stack structures (232, 246, fig. 15A), the first electrode pad (inner rectangle as shown in fig. 14C  below) includes a first electrode region (region underneath 102, fig. 15A) and a mold region (region left and right next to via structure 576, fig. 15A) which extends in the first direction (hd2, fig. 14C) from the first electrode region (region underneath 102, fig. 15A), and the second electrode pad (rectangle as shown in fig. 14B  below) includes a second electrode region (region underneath 102, fig. 15A) and does not include a mold region (region left and right next to via structure 576, fig. 15A).
With respect to claim 11, Yu discloses wherein each of the first and second electrode pad (rectangle as shown in fig. 14B and 14C  below) includes a mold region (region left and right next to via structure 576, fig. 15A) which extends in the first direction (hd2, fig. 14C) and electrode region (region underneath 102, fig. 15A)s which are on both sides of the mold region (region left and right next to via structure 576, fig. 15A) and extend in the first direction (hd2, fig. 14C).
With respect to claim 12, Yu discloses at least one through electrode (576, fig. 15A) penetrating the mold region (region left and right next to via structure 576, fig. 15A)s of the first and second electrode pad (rectangle as shown in fig. 14B  below), wherein the horizontal semiconductor layer (6/10, fig. 15A) includes openings which expose parts of the peripheral logic structure (700, fig. 15A), and wherein the at least one through electrode (576, fig. 15A) is electrically connected to the peripheral circuits (710, fig. 1) through the openings.
With respect to claim 13, Yu discloses each of the plurality of stack structures (232, 246, fig. 15A) includes a plurality of electrode separation trenches (trenches of 72, fig. 14D), and the plurality of electrode separation regions (region of layer 72, fig. 14D) (72, fig. 14D) includes an insulating material that fills the plurality of electrode separation trenches (trenches of 72, fig. 14D).

    PNG
    media_image3.png
    418
    677
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    407
    709
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., US Patent 10249640 B2.
With respect to claim 2, Yu discloses wherein the second width looks different then the first width and as shown in figure 14C that second width is greater than the first width (see figure 14C above). Yu did not specifically disclose in the Yu’s specification that the second width is greater than the first width, however, width thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/
Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822